DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polko et al. (3,142,193; “Polko”).
Polko discloses a belt tensioner for a fan assembly having a housing 19 (Figs. 1-3); the belt tensioner comprising: a mounting bracket 20 configured to couple directly to the blower assembly; an idler arm 21 configured to couple to the mounting bracket at a connection point 22a and in an angular position relative to a base of the blower assembly (housing 19), wherein the angular position is adjustable about the connection point (Fig. 2); and an idler pulley 29 coupled to the idler arm, wherein the idler pulley is configured to engage with a drive belt 4 of the fan assembly.
Regarding claim 2, the mounting bracket is configured to couple directly to a blower housing 19 of the blower assembly (Figs. 1-3).
Regarding claim 3, the idler arm 21 comprises an idler pulley mount 26 (Figs. 2, 3) and an adjustment plate 23 disposed crosswise to the idler pulley mount, wherein the idler pulley 29 
Regarding claim 8, the idler pulley mount has an L-shaped configuration (members 22 and 26; Figs. 1-3), and wherein a fastener (a pin forming pivot point 22a seen in Fig. 3) extends through a fulcrum of the L-shaped configuration to couple the idler arm to the mounting bracket 20.
Regarding claim 9, the L-shaped configuration of the idler pulley mount 21 has a first portion 26 coupled to the idler pulley and a second portion 22 extending crosswise to the first portion relative the fulcrum.
Regarding claim 10, the idler pulley mount 21 and the adjustment plate 23 are integrally formed as one piece (Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Asbjornson et al. (5,738,167; “Asbjornson”) in view of Polko.
Asbjornson discloses a fan for a HVAC system comprising a blower assembly including a blower 36 (Figs. 3, 4), a blower housing 10 configured to house the blower, a motor 46 
Asbjornson does not disclose a belt tensioner for a fan assembly, the belt tensioner comprises an L-shaped support having a first arm coupled to an idler pulley and having a second arm, wherein the first arm and the second arm are coupled to one another at a bend, wherein the L-shaped support is rotatably coupled to the blower housing via a mounting bracket, wherein the idler pulley is configured to contact the drive belt to facilitate tensioning of the drive belt.
Polko teaches a belt tensioner for fan of an engine; the belt tensioner including an L-shaped support having a first arm 21 coupled to an idler pulley 29 and having a second arm 22 (Figs. 1-3), wherein the first arm and the second arm are coupled to one another at a bend, wherein the L-shaped support is rotatably coupled to the fan housing 19 via a mounting bracket 20 (Fig. 3), wherein the idler pulley is configured to contact the drive belt to facilitate tensioning of the drive belt.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to build the HVAC system of Asbjornson with the belt tensioner of Polko coupled to the blower housing for the purpose of adjusting tension of the drive belt to prevent belt slipping.
Although the patent to Asbjornson and Polko are from different fields of endeavor, the test for analogous art outside an inventor’s field of endeavor is whether the applied references are directed to the particular problem confronting the inventor. In the instant case, both patents address substantially the same problem of each other, and substantially the same problem faced by the instant inventor, that of providing a belt tensioner for a belt driven fan. 


Regarding claim 15, the L-shaped support is configured to rotate about a fulcrum 22a (Figs. 1-3), disposed at the bend between the first arm and the second arm, to facilitate the tensioning of the drive belt.

Regarding claim 20, Asbjornson discloses a blower assembly for a heating, ventilation, and/or air conditioning (HVAC) system comprising: a blower fan 36 (Figs. 3, 4); a blower housing 10 containing the blower fan; a drive belt 54 coupled to the blower fan and configured to drive rotation of the blower fan. 
Asbjornson does not disclose a belt tensioner including an L-shaped bracket that is coupled to the blower housing via a mounting bracket, wherein the L-shaped bracket is rotatably coupled to the mounting bracket at a bend of the L-shaped bracket.
Polko teaches a belt tensioner for an engine fan; the belt tensioner including an L-shaped bracket 21 (Fig. 1-3) that is coupled to the fan housing 19 via a mounting bracket 20 (Fig. 3), wherein the L-shaped bracket is rotatably coupled to the mounting bracket at a bend of the L-shaped bracket.
 It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to build the HVAC system of Asbjornson with the belt tensioner of Polko coupled to the blower housing for the purpose of adjusting tension of the drive belt to prevent belt slipping.

Regarding claim 21, the blower assembly further comprising an adjustment plate 23 (Polko; Fig. 3) integrally formed with the L-shaped bracket and disposed crosswise to the L-shaped bracket.

Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asbjornson in view of Green (660,570).
Asbjornson discloses a fan for a HVAC system comprising a blower assembly including a blower 36 (Figs. 3, 4), a blower housing 10 configured to house the blower, a motor 46 configured to provide rotational power, and a drive belt 54 configured to transfer the rotational power from the motor to the blower.
Asbjornson does not disclose a belt tensioner for a fan assembly, comprising: a mounting bracket configured to couple directly to the blower assembly; an idler arm configured to couple to the mounting bracket at a connection point and in an angular position relative to a base of the blower assembly, wherein the angular position is adjustable about the connection point; and an idler pulley coupled to the idler arm, wherein the idler pulley is configured to engage with a drive belt of the blower assembly.
Green teaches a chain tightener comprising a bracket B mounted on a machine A, an idler arm D configured to couple to the mounting bracket B at a connection point C and in an angular 
Since a chain drive operates similar to a belt drive, and since the motor 46 of Asbjornson is mounted on the blower housing; it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to build the blower of Asbjornson with the belt tightener like that of Green with the mounting bracket coupled to the blower housing for the purpose of adjusting the belt tension to prevent belt slipping.
Regarding claim 2, the mounting bracket is configured to couple directly to a blower housing of the blower assembly as discussed in the rejection of claim 1 above.
Regarding claim 3, the idler arm comprises an idler pulley mount K (Green, Fig. 8) and an adjustment plate D disposed crosswise to the idler pulley mount, wherein the idler pulley Q is coupled to the idler pulley mount, and wherein the adjustment plate is configured to engage with an angular adjuster (the slot E and bolt F) of the belt tensioner.

Regarding claim 4, the belt tensioner further comprising the angular adjuster (the slot E and bolt F; Fig. 8 of Green), wherein the angular adjuster includes a bolt extending through the adjustment plate D and through the mounting bracket B (page 1, lines 44-49), and wherein rotation of the bolt F adjusts the angular position (loosen the bolt F allows the adjustment plate D to pivot around connection C; Fig. 8 of Green).
Regarding claim 5, the adjustment plate D has an elongated slot E and wherein the bolt extends through the elongated slot (Fig. 8 of Green).

Regarding claim 12, the idler arm includes an arcuate slot E and a fastener F extending through the arcuate slot (Fig. 8 of Green), and wherein the fastener is configured to travel within the arcuate slot during adjustment of the angular position of the idler arm.

Allowable Subject Matter
Claims 6-7, 16-19 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Bigler (2011/0294614), Cantwell (6,090,001) and St. John (4,767,383) are cited to show different belt tensioner geometries.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745